Citation Nr: 0003736	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  95-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
right shoulder and neck pain as secondary to the service-
connected vasovagal syncope with asystole and pacemaker 
insertion.

2.  Entitlement to a compensable evaluation for a bilateral 
hearing loss disability.

3.  Entitlement to an increased evaluation for the service-
connected vasovagal syncope with asystole and pacemaker 
insertion, currently evaluated as 30 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.

This appeal arose from a rating action dated February 1995, 
which denied an increased evaluation for the service-
connected bilateral hearing loss disability, and a November 
1995 rating action, which denied an increased evaluation for 
the service-connected vasovagal syncope with asystole and 
pacemaker insertion, which denied entitlement to individual 
unemployability, and which refused to reopen the claim for 
entitlement to service connection for right shoulder and neck 
pain as secondary to the service-connected vasovagal syncope 
with asystole and pacemaker insertion; these decisions were 
rendered by the Atlanta, Georgia, Department of Veterans 
Affairs (VA), Regional Office (RO).  In May 1996, the veteran 
testified at a personal hearing at the RO; in February 1997, 
the hearing officer issued a decision which continued to deny 
entitlement to the requested benefits.  The veteran was 
informed via a November 1998 supplemental statement of the 
case that the denials of his claims were being continued.

The issue of entitlement to individual unemployability will 
be deferred pending the outcome of the attached remand.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The Board of Veterans' Appeals (Board) denied entitlement 
to service connection for right shoulder and neck pain as 
secondary to the service-connected vasovagal syncope with 
asystole and pacemaker insertion in November 1992.

2.  The report of an August 1996 VA examination bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or with evidence previously assembled is so 
significant it must be considered in order to decide fairly 
the merits of the claim.

3.  The new evidence includes a medical opinion suggesting a 
relationship between the veteran's right shoulder and neck 
pain and the service-connected vasovagal syncope with 
asystole and pacemaker insertion.

4.  On VA audiological examination in September 1998, the 
average pure tone decibel (dB) loss was 15 dB in the right 
ear and 16.7 in the left ear, with speech discrimination of 
100 percent in both ears.


CONCLUSIONS OF LAW

1.  The evidence submitted since the November 1992 denial by 
the Board is new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
right shoulder and neck pain have been met.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1999).

2.  The veteran's claim for service connection for right 
shoulder and neck pain as secondary to the service-connected 
vasovagal syncope with asystole and pacemaker insertion is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a compensable evaluation for the 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.85, Code 6100 (1998 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
right shoulder and neck pain as secondary 
to the service-connected vasovagal 
syncope with asystole and pacemaker 
insertion

In the instant case, the issue is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for right 
shoulder and neck pain as secondary to the service-connected 
vasovagal syncope with asystole and pacemaker insertion.  The 
Board denied service connection in its November 1992 
decision, finding that the right shoulder and neck pain was 
not caused by and was not related to the veteran's heart 
disease with insertion of a pacemaker.

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board, it may not thereafter be 
reopened and allowed, and no claim based upon the same 
factual basis shall be considered.  38 U.S.C.A. § 7104(b) 
(West 1991).  However, when a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1105 (1999).  "New and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence bears "directly and substantially 
upon the specific mater under consideration," that is, 
whether it is probative of the issue at hand.  Secondly, the 
evidence must be shown to be actually "new," that is, it 
was not of record when the last final decision denying the 
claim was made, and finally, a determination must be made as 
to whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New 
evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. AP.. 
510, 513 (1992).  If all three tests are satisfied, the claim 
must be reopened.  Hodge, supra.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).

The pertinent evidence submitted since the November 1992 
Board denial included the report of an August 1996 VA 
examination, which suggested a possible causal connection 
between the claimed right shoulder and neck pain and the 
service-connected vasovagal syncope with asystole and 
pacemaker insertion.  This evidence bears directly and 
substantially upon the specific matter under consideration, 
and was not considered by the Board when it made its decision 
in November 1992.  This evidence therefore constitutes new 
and material evidence under 38 C.F.R. § 3.156(a) (1999), and 
the Board is required to reopen the previously denied claim 
of entitlement to service connection for right shoulder and 
neck pain as secondary to the service-connected vasovagal 
syncope with asystole and pacemaker insertion.

The Board must now determine whether the veteran's claim is 
well grounded.  Under the applicable criteria, service 
connection may be granted for disabilities which are 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  To 
establish that his claim is well grounded, the veteran must 
produce competent evidence of a current disability; a disease 
or injury which was incurred in service; and a nexus between 
the disease or injury and the current disability.  Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997).  In this case, 
the veteran has presented evidence which suggests a causal 
relationship between his current right shoulder and neck pain 
and the service-connected vasovagal syncope with asystole and 
pacemaker insertion.  Considering this opinion in light off 
all the evidence of record, it is found that the veteran's 
claim is well grounded.  The Board also finds that additional 
development is needed before a final determination of the 
veteran's claim can be made.  


II.  Entitlement to a compensable 
evaluation for the service-connected 
bilateral hearing loss disability

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (1998 & 1999).  To evaluate the degree of 
disability from the service-connected bilateral defective 
hearing, the rating schedule provides 11 numeric designations 
from Level I for essentially normal acuity through XI for 
profound deafness.

The veteran was examined by VA in December 1994.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
35
80
LEFT
10
10
10
30
65

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

A VA examination was conducted in August 1996.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
35
80
LEFT
10
15
20
35
65

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

An audiological evaluation was performed in March 1996.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
35
80
LEFT
10
15
20
35
70

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

The veteran testified at a personal hearing in May 1996.  He 
stated that he could not hear out of his right ear.  He also 
indicated that hearing aids had been recommended, although 
none had been issued.

VA re-examined the veteran in September 1998.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
40
80
LEFT
15
15
20
40
70

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The average dB loss in the right ear 
was 15 and the 16.7 dB in the left ear.

Initially, it is noted that the laws and regulations 
pertaining to hearing loss disabilities were amended, 
effective June 10, 1999.  However, according to Table VI of 
38 C.F.R. § 4.85, the numeric designation of hearing 
impairment in both ears is a Level I under both the old and 
the new regulations.  Table VII of 38 C.F.R. § 4.85 reveals 
that these levels of hearing impairment warrant the 
assignment of a 0 percent disability evaluation under both 
the old and the new regulations.

The Board is constrained by a mechanical application of the 
facts in this case the applicable laws and regulations.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
his bilateral hearing loss disability.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for right shoulder 
and neck pain as secondary to the service-connected vasovagal 
syncope with asystole and pacemaker insertion is reopened and 
found to be well grounded, and to this extent only, granted.

A compensable evaluation for the service-connected bilateral 
hearing loss disability is denied.


REMAND

The veteran has claimed that service connection should be 
awarded to his complaints of right shoulder and neck pain as 
secondary to the service-connected vasovagal syncope with 
asystole and pacemaker insertion.  He has asserted that ever 
since this surgery, he has experienced pain and discomfort in 
these areas.  He has also claimed that his service-connected 
vasovagal syncope with asystole and pacemaker insertion is 
more disabling than the current disability evaluation would 
suggest.  He stated that he gets tired easily, experiences 
shortness of breath and random coughing spells.  He reported 
having three to four attacks of arrhythmia per year that last 
10 to 15 seconds at a time.  Therefore, he believes that an 
increased evaluation is justified.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In regard to the claim for service connection for right 
shoulder and neck pain as secondary to the service-connected 
vasovagal syncope with asystole and pacemaker insertion, it 
is noted that the veteran was last examined by VA in August 
1996.  This examination suggested that his pain and 
discomfort were probably related to his pacemaker site or to 
muscular strain.  He was also noted to suffer from DDD of the 
cervical spine.  Before a final determination as to 
entitlement to service connection can be made, it is found 
that a more definitive opinion is needed.

The veteran has also alleged that his service-connected 
vasovagal syncope with asystole and pacemaker insertion is 
more disabling than the current evaluation would suggest.  
The laws and regulations pertaining to the evaluation of 
cardiovascular disorders were amended, effective January 
1998.  While the November 1998 supplemental statement of the 
case referred to the new regulations, the last examination 
conducted in September 1998 made no mention of the new rating 
criteria.  Thus, it provides an inadequate basis upon which 
to evaluate the current nature and degree of severity of the 
veteran's service-connected condition.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran 
complete orthopedic, surgical and 
cardiovascular examinations by qualified 
physicians.  The claims folder is to made 
available to the examiners prior to the 
examinations so that the veteran's entire 
medical history can be taken into 
consideration, and the examiners are 
asked to indicate in the examination 
reports that the file has been reviewed.  

	a)  The cardiovascular examiner 
should indicate whether the following are 
present:

		1)  more than one episode of 
acute congestive heart failure in the 
past year, or; workload of greater than 3 
METs but not greater than 5 METs results 
in dyspnea, fatigue, angina, dizziness or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent (60 percent); or

		2)  chronic congestive heart 
failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left 
ventricular dysfunction with an ejection 
fraction of less than 30 percent (100 
percent).

	b)  The orthopedic, surgical and 
cardiovascular examiners, after a 
complete review of the claims folder, 
should render a joint opinion as to 
whether or not the veteran suffers from 
right shoulder and neck pain as a direct 
result of his service-connected vasovagal 
syncope with asystole and pacemaker 
insertion or to some other disorder, such 
as DDD of the cervical spine.

2.  Once the above-requested development 
has been completed and the requested 
reports have been associated with the 
claims folder, the RO should readjudicate 
the veteran's claim for an increased 
evaluation for the service-connected 
vasovagal syncope with asystole and 
pacemaker insertion in light of Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), 
38 U.S.C.A. § 5110(g) (West 1991) and 
Green v. Brown, 10 Vet. App. 111 (1997).

3.  Once the above development has been 
completed, the RO should also 
readjudicate the veteran's claim for a 
total disability rating based on 
individual unemployability due to 
service-connected disabilities.

4.  If the decisions remain adverse to 
the appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
an opportunity to respond.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



